         Case 1:20-cv-09840-GHW Document 27 Filed 02/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
                                                                    USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOCUMENT
 PETER RODRIGUEZ,                                                   ELECTRONICALLY FILED
                                                                    DOC #:
                                   Plaintiff,                       DATE FILED: 2/5/2021

                       -against-
                                                                    20-CV-9840 (GHW)
 CITY OF NEW YORK, E.S.U. CAPTAIN
 MOISE #1451, CAPTAIN GIBSON, E.S.U.                                      ORDER
 OFFICER WILLIAMS #1475, E.S.U. OFFICER
 GALVEZVSKIY #8957, CORRECTION
 OFFICER FERRERO #1805,

                                   Defendants.

GREGORY H. WOODS, United States District Judge:

       The Court will hold a teleconference regarding Plaintiff’s January 25, 2021 letter on

February 11, 2021 at 9:00 a.m. See Dkt. No. 25.

       IT IS ORDERED that the Warden or other official in charge of the Manhattan Detention

Complex produce Peter Derek Rodriguez, NYSID No. 09839298P and B&C No. 3491603090, on

February 11, 2021, no later than 9:00 a.m., to a suitable location within the Manhattan Detention

Complex that is equipped with a telephone, for the purpose of participating by telephone in a

conference with the Court and defense counsel. If this time and date presents an inconvenience, the

Warden or the Warden’s designee should promptly inform Chambers by calling the Courtroom

Deputy at (212) 805-0296.

       Defense counsel must: (1) send this order to the Warden immediately; (2) contact the

correctional facility identified above to determine the telephone number at which the plaintiff will be

reachable at the time and date of the conference; and (3) telephone the Court with the plaintiff on

the line at the time and date of the conference. The parties are directed to use the Court’s

designated conference line at (888) 557-8511, and enter Access Code 747-0200, followed by the

pound (#) key.
          Case 1:20-cv-09840-GHW Document 27 Filed 02/05/21 Page 2 of 2



         The Clerk of Court is directed to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated:     February 5, 2021


                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                    2
